Citation Nr: 1616840	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, agoraphobia, and depressive disorder, not otherwise specified (NOS).
 
2.  Entitlement to service connection for abnormal leg movement disability, claimed as restless leg syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His decorations include the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in November 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims. 

In this case, the evidence shows that the Veteran has been diagnosed with psychiatric disorders to include anxiety disorder, panic disorder, agoraphobia, and depressive disorder, NOS.  The Board has accordingly characterized the mental health issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In response to the Board's remand, the Veteran was afforded a VA examination in January 2016 in which the examiner found that he did not meet the symptom criteria for a diagnosis of PTSD according to DSM-IV criteria.  The examiner furthered that the Veteran's service treatment records were negative for any report of psychiatric symptoms, any psychiatric diagnosis, and any psychiatric treatment.  The examiner stated that treatment records from the 1990s showed treatment for panic disorder.  The examiner also stated that the Veteran was diagnosed with alcohol dependence in sustained full remission and panic disorder without agoraphobia.  The examiner opined that there was no evidence in the records supporting the contention that these diagnoses had their onset during military service or were in any way etiologically related to Veteran's military service.  

The Board finds that the VA examiner did not address the etiology of the diagnosed anxiety disorder and agoraphobia, as instructed by the Board.  Moreover, further review of the evidence of record, as indicated above, showed that the Veteran was also diagnosed with depressive disorder, NOS, during the pendency of this claim, from January 2010.  Finally, the Board finds that the examiner's opinion is conclusory.  Therefore, the Board finds this January 2016 opinion is inadequate.

The Board also instructed in the November 2015 remand that the nature and etiology of the Veteran's abnormal leg movement should be determined by a VA examiner.  In response to this directive, the Veteran was afforded a VA examination in January 2016 in which the examiner diagnosed restless leg syndrome and opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran served on active duty in Vietnam from 1966 to 1968 and was diagnosed with restless leg syndrome in 2012.  The examiner furthered that in review of his service treatment records, they were silent for any movement disorder or any central nervous system condition.  The examiner stated that on the Veteran's separation examination in 1968, there were no symptoms in the history relating to a central nervous condition or disruptive sleep conditions, and he had a normal lower extremity and neurologic physical examination by the clinician.  The VA examiner found that the diagnosis of restless leg syndrome was associated with the Veteran's abnormal leg movement and was an actual condition and not a medical finding or symptom of some other disability, including a diagnosed psychiatric disorder.  The examiner stated that restless leg syndrome was also not a presumptive disease associated with Agent Orange exposure; therefore, it was the examiner's opinion that the claim was not supported.

The Board finds that this opinion is inadequate for adjudication purposes as it is conclusory.  Moreover, the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain addendum opinions that are adequate for adjudication purposes. In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims files to the VA examiner who conducted the January 2016 VA examination for the acquired psychiatric disability claim; or if unavailable, to another examiner with sufficient expertise to provide the requested opinions. 

The examiner should list all psychiatric disabilities diagnosed during the pendency of this appeal, from January 2010, including anxiety disorder, panic disorder, agoraphobia, and depressive disorder, NOS, and specifically state whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim, whether or not it is currently diagnosed (including anxiety disorder, panic disorder, agoraphobia, and depressive disorder, NOS) had its onset in service or is otherwise etiologically related to the Veteran's service.

The electronic claims files and a copy of this Remand must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.
 
2.  Following completion of the above, provide access to the electronic claims files to the VA examiner who conducted the January 2016 VA examination for the restless leg syndrome claim; or if unavailable, to another examiner with sufficient expertise to specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the restless leg syndrome is etiologically related to the Veteran's active service, or was caused by or worsened by any diagnosed psychiatric disabilities.

The electronic claims files and a copy of this Remand must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.
 
3.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall, 11 Vet. App. 268, 271.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

